PtoDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 5-6 are allowed.  The claims are drawn to a heavy duty pneumatic tire comprising a tread portion.  The tread portion contains an isoprene rubber, a butadiene rubber, a styrene-butadiene rubber, and a carbon black with recited characteristics.  The entire tread has a land ratio of 81 % or higher as well as an abrasion resistance index of greater than 140.
The claims are allowable over the closest prior art as noted below:
Maehera (US 2014/0130949) teaches a heavy duty ([0002]) pneumatic tire (Abstract) comprising a tread portion which has a land ratio from 75 to 85 % ([0077]).  However, this is only over a small portion of the tread and not the entire tread surface.  Maehera also fails to teach the components of the tire and the abrasion resistance index.
Muller et al (US 2013/0048179) teaches a rubber composition for use in tire treads for heavy duty applications ([0002]) which comprises:
13 to 21 phr of a styrene-butadiene rubber ([0021])
22 to 27 phr of a butadiene rubber ([0021])
52 to 64 phr of polyisoprene ([0021]).  
The composition can also contain a carbon black such as N134 ([0043]) which has an average particle size of 18 nm and CTAB of 130 m2/g.  However, it fails to teach the abrasion resistance and fails to teach the land ratio characteristic of the tread.
Tsuchida et al (US 2016/0263942) teaches a pneumatic tire with a tread (Abstract) which comprises:
30 to 80 phr of styrene butadiene rubber ([0041]).
20 to 85 phr of isoprene ([0037])
15 to 65 phr of butadiene ([0028])
The composition can also contain a carbon black such as N134 ([0117]) which has an average particle size of 18 nm and CTAB of 130 m2/g.  However, it fails to teach the abrasion resistance and fails to teach the land ratio characteristic of the tread.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764